 LOCAL 144,SERVICE EMPLOYEES483Local 144, Hotel,Hospital,Nursing Home&AlliedServiceEmployeesUnion,ServiceEmployeesInternational Union, AFL-CIO (Charles A. Sigety,d/b/a Florence Nightingale Nursing Home)andJasmine Spence.Case 2-CB-5205January 17, 1974DECISION AND ORDERBy MEMBERSFANNING, KENNEDY, ANDPENEI.LOOn September 10, 1973, Administrative Law JudgeThomas S. Wilson issued the attached Decision inthisproceeding. Thereafter.General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in opposition to exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusionsof the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.iIn adopting the Decision of the Administrative Law Judge,we do soonly because we agree with and rely on his findings that Spence was nevergiven and never exercisedsupervisoryauthority.Inasmuch as Respondentnever specifically requested the AdministrativeLaw Judgeto defer toarbitration under our decisioninCollyerInsulated Wire,192 NLRB 837. wefind that questionnot properlyraised and therefore conclude it unnecessaryfor us to pass upon or adopt that part of the said DecisionMacDonaldEngineeringCo,202 NLRB 748DECISIONSTArEMENT OF THE CASETHOMAS S. WILSON, Administrative Law Judge: Upon acharge alleging a violation of Section 8(b)(2) duly filed onAugust 18, 1972, and amended on December 13, 1972, toallege a violation of "Section 8(b), subsection(s)(l)(B)8(2)[sic]"by Jasmine C. Spence, herein referred to as theCharging Party, the General Counsel of the NationalLabor Relations Board, herein referred to as the GeneralCounsel,'and the Board respectively, the RegionalDirector for Region2 (New York, New York), issued itscomplaint dated March 30, 1973, against Local 144, Hotel,Hospital,Nursing Home & Allied Service Employees'Union, Service EmployeesInternationalUnion, AFL-CIO, herein referred to as the Respondent.The complaint alleged that Respondent had engaged in,andwas engaging in, unfair labor practices affectingcommerce within the meaning of Section 8(b)(1)(B) andSection 2(6) and(7) of the Labor Management RelationsAct, 1947 as amended, herein referred to as the Act.Respondent duly filed its answer admitting certainallegations of the complaint but denying the commission ofany unfair labor practices.Pursuant to notice,a hearing thereon was held before meinNew York City, New York,on June 11,12, 13, and 14,1973. All partiesappeared at the hearing,were representedby counsel, and were afforded full opportunity to be heard,to produce and cross-examine witnesses,and to produceevidencematerial and pertinent to the issues. At theconclusion of the hearing oral argument was waived. Briefswere received from General Counsel and Respondent onAugust 3, 1973.Upon the entire record in the case and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.BUSINESSOF THE EMPLOYERCharles A. Sigety is, and has been at all times materialherein, an individual proprietor doing business under thetrade and style of Florence Nightingale Nursing Home,herein called the Employer. At all times material herein theEmployer has maintained a nursing home and place ofbusiness at 175 East 96th Street in the city and State ofNew York,herein called the nursing home,where it is, andhas been at all times material herein,continuously engagedin providing nursing and convalescence care and servicesand related services for profit. During the past year, whichperiod isrepresentative of its annual operationsgenerally,the Employer, in the course and conduct of its operations,derived gross revenues therefrom in excess of $100,000.During the past year,which period is representative of itsannual operations generally, the Employer,in the courseand conduct of its business, purchased and caused to betransported and delivered to its nursing home pharmaceu-tical supplies and other goods and materials valued at anexcess of$5,000 of which goods and materials valued inexcess of$5,000 were transported and delivered to itsnursing home in interstate commerce directly from Statesof the United States other than the State in which it islocated.Accordingly, I find that the Employer is now, and hasbeen at all times material herein,an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.Ii.THE LABOR ORGANIZATION INVOLVEDLocal 144, Hotel, Hospital, Nursing Home & AlliedService Employees' Union, Service EmployeesInternation-Iterm specifically included the attorney appearing on behalf of theGeneral Counsel at the hearing208 NLRB No. 65 484DECISIONSOF NATIONALLABOR RELATIONS BOARDalUnion,AFL-CIO,is a labor organization admitting tomembership employees of the Employer.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The FactsAt all times material herein and since June 18, 1970, atleast,Respondent and the Guild of New York NursingHomes, Inc., have been parties to a master collective-bargaining agreement covering the wages, hours, andworking conditions of certain specified employees, includ-ing those in the dietary department, employed by variousnursing homes which were members of said Guild. As sucha member of the Guild, the Employer here was bound bythismaster agreement. The master agreement provided forfinal and binding arbitration for differences of interpreta-tion in the terms and conditions of such agreement.For the 3-1/2 years prior to June 30, 1972, JasmineSpence had been employed by the Employer here as one ofits five "dieticians" in its kitchen. She was being paid $156per week. Despite her 3-1/2 years of steady employmentSpence was the next to last dietician in the Employer'semploy in seniority.During the period of time prior to June 30, 1972, it wasthe duty of each of the Respondent's dieticians to consultdailywith the patients on two floors about their menupreferences for the following day's meals. In view of thefact that only 40 odd of the Employer's 407 patients werecompetent to make their own menu selections, this dailyconsultationcouldnot have taken too much time.Thereafter these dieticians were responsible for "callingfood line"; i.e., seeing to it that the Employer's cooksserved each patient's tray in accordance with the patient'spersonal desires and according to his or her doctor's menuorders.After the trays had been properly serviced, theywere delivered to the individual patient by the tray girls orwaitresses.In or prior to June 1972 the Employer, as an economymeasure, decided to change its food distribution system byeliminating its chef and the dieticians' daily visits to thepatients. Instead of giving the patients a daily menuselection, the patients' food preferences were recorded on apermanent laminated card kept in the kitchen plus orderstelephoned to the kitchen by the nurses for the patients.This new system provided that the "calling of the line" wasthereafter to be done from these permanent laminatedcards, thus eliminating the necessity for the daily visits tothe patients by the dieticians. Thus theoretically, at least,the five dieticians were to be eliminated along with the chefby the new system.Upon learning of the proposed elimination of thedieticians, the Union protested that the master agreementprevented the elimination of the five dieticians on thegrounds that their elimination would increase the workloadof the other unit employees and was thus in violation of the2According to Spence, before accepting this job she inquired whetherSteiner had received any legal advice as to whether this new job wouldviolate union rules in any way At some unknown timeSteiner informedSpence that the Employer's attorney answered that question in the negativeon the ground that the new job was not a unit jobIt is interesting thatSpence, a union member, made no inquiry to that effect of her thenrepresentative, the Unionmaster agreement. The Union carried this matter toarbitration before Arbitrator Julius J. Manson.After hearing the evidence the arbitrator found inpertinent part as follows:The hearing produced no evidence to show that theemployer is arbitrary or discriminatory in using hispower to layoff the dieticians. It is too early todeterminewhether there would be a sufficientlyappreciable increase in the workload of others in thework unit to bar any of the layoffs. If the Union shouldfind a significant addition in work-load it would be freeto use the grievance machinery later.Itwould be equitable to provide a time interval withthe layoffs spaced out, so that the phasing-out processwould be completed by the end of August. During thisperiod the parties could assess the impact of the lay-offs.Having heard the testimony, proofs and arguments, Imake the following award:AwardThe intendedpermanentlayoffof five dieticians isproper under the contract. The lay-offsshall be spacedout at intervals,and be completed by the end ofAugust.Thereafter it was decided between the arbitrator and theattorneys that the layoffs would be made according toseniority, that dieticians Dorothy Green and Spence wouldbe laid off by the end of June, and that the other threedieticians,PearlGreene, P. Etienne, and R. Davenport,would be dismissed by the end of August.So, on June 30, in accordance with thatarrangement,dieticians Green and Spence were discharged. Green neverreturned.However the next day, Sunday, July 1, Employer's foodservice manager, Helmut Steiner, telephoned Spence at herhis assistant.As she had no job, Spence accepted.2On Monday, July 2, Spence reported for workas usualbut this time if Spence and Steiner are to be believed, notas a dieticianbut as "assistantfood service director," asupervisory nonunit position.3 That day Steiner instructedher that she would beassistinginputtingin the newsystem, would be doing purchasing, taking inventory, andwould be in full charge of the kitchenin Steiner's absence.Itwas also arranged that Spence's salary would be $190 perweek. About 11 a.m., dust before the lunch hour,Steinercalleda meetingof the kitchenstaffand announced tothem that Spence was now hisassistant"with the power tohire and fire."4Again according to the testimony of Spence and Steiner,itwas also on July 2 that, upon the recommendation ofSpence, tray girls (waitresses) Diaz and Poulson were3This titlewas selectedbecause itwas thoughtto give the Employer a"strongerargument"Itwas not,however, ever recordedon Spence's payrollsheet althoughher salary increase was4This testimony by Steinerand Spence does not quite appear to accordwith Spence's affidavitto the Board on August18, 1972, as will be morefully developedhereinafter. LOCAL 144,SERVICE EMPLOYEESpromoted to the newly established position of "diet clerks"whose duties were to take orders for patients' food byphone from the nurses on the floor and to call the foodline.However it was established that this promotionentailed no pay increase until August 15 and subsequent toSpence's dismissal.Spenceworked steadily from July 2 to July 10.Apparently she was learning how to take inventory andmake purchases. In addition she was also engaged inmaking up the new permanent laminated cards for theinstallationof the new food distribution system.On or about July 10 Union Business RepresentativePagan came into the Employer's kitchen and discoveredSpence "calling the line" just as she had formerly as adietician. Pagan objected that this was a violation of thearbitration award and that, if Spence was to continue to dounitwork, that job must be offered to the displaceddieticians in order of seniority as provided in the masteragreement.Acting upon advice of counsel, the Employer thereupondecided to put Spence "on ice," the attorney's phraseology,by sending her home to work on the new permanentlaminated cards required under the new proposed fooddistribution system.The purpose of this was to keepSpence out of the Union's sight and mind until after all thedieticians had been released. Spence did not reappear atthe nursing home until at least July 225 when she was seenby the last remaining dietician, Davenport, who againcomplained to the Union.Davenport was dismissed about the first of August.BusinessRepresentative Pagan returned from his vaca-tion about August 14 when he next appeared at the nursinghome at a mealtime and discovered Spence again callingthe food line. He immediately sought and secured anappointment on that matter with DiRubbio for early thefollowing morning. DiRubbio was the home's Administra-tor.Becauseof this appointment with Pagan, DiRubbioordered Spence not to appear for work the followingmorning and for her to so inform Steiner who was awayfrom work that day.However, on August 15, Spence did appear for workcontrary to these orders because she had been unable tocontact Steiner and because she realized that diet clerkDiaz would not be in at work that morning to call the linefor the breakfast meal. Spence's conscientiousness in thisregard caused a great deal of trouble. Because of this whenPagan appeared for his early morning appointment withDiRubbio, he went i.ito the kitchen and discovered Spenceagain calling the line for the breakfast meal.Admittedly Pagan thereupon "blew his stack" when heand DiRubbio got to the Employer's penthouse offices fortheir conference. Pagan claimed that the Employer wasviolating the arbitration agreement as well as the masteragreement because, if the Employer intended to retain anyof the dieticians under this new food distribution system,then the job or jobs should be offered to the dismissed5The dates here depend upon the witnesses'recollectionsbecausemysteriously a number of the nursing home's records turned up missingjustpoor to the hearing6Although Steiner had ordered the consulting certifieddietician,485dieticians in accordance with their seniority rather thangiving the job to a unit employee with lesser seniority.Pagan promptly attempted to contact the arbitrator to getthe arbitration reopened on the grounds that the retentionof Spence violated that award as well as violating themaster agreement which required a unit job to be offeredin accordance with seniority. However Pagan was unableto contact the arbitrator by phone. He did go to the kitchenand issueorder that no unit employees were to call thelunch line .6It so happened that inspectors for Medicaid were in thebuilding on an inspection that morning. Thus a foulup ofthe distribution of the lunch meal would have had seriousconsequences for the nursing home. DiRubbio consequent-ly became very busy talking over the phone with the owner,Sigety,aswell asthe Employer's attorney who advisedthat, if Pagan succeeded in reopening the arbitration, theEmployer would probably be found to have violated theaward by its actions in the Spence matter as well as themaster agreement.So after considerable hubbub and innumerable confer-ences,DiRubbio finally acceded to Pagan's demands thatSpence be dismissed,at least untilthose laid-off dieticiansholding greater seniority had been offered and refused thejob Spence was filling at that time. DiRubbio first orderedSteiner to fire Spence. He refused. DiRubbio then hadSpence called to the penthouse office for the second timethatmorning and told her that she was dismissed for her"insubordination" in disobeying his direct order not toappear for work that morning.7At the time of the dismissal, Spence claimed that herpresent position was supervisory and asked Pagan why hewas doing this to her. His answer was that the Employerwas violating both the award and the collective-bargainingagreement by keeping Spence in a unit job and that he hadto represent not only Spence but also the other employeesin the unit.So the Employer dismissed Spence on August 15 at theinsistenceof the Union that the Employer abide by boththe arbitration award and the collective-bargaining agree-ment.Spence had not since been reinstated.B.ConclusionsThiscasestarted out badly on October 18, 1972, whenSpence, after herdismissalon August 15, appeared at theBoard's New York Regional Office and, after having beeninterviewed, signed an affidavit and a charge against theUnion for allegedly violating Section 8(b)(2), which chargeread as follows:Sinceon or about July 2, 1972 the above-named labororganization by its officers,agentsand representatives,caused the Florence Nightingale Nursing Home, andEmployerto terminatethe employmentof Jasimine[sic] Spence,an employee,in violation of Section 8(a)(3)of the Act. [Emphasis supplied.]Gdbrith, toleave the nursing homeprior toPagan's aboveorder, Gilbrithdid remain and didcall the line for lunch.7DiRuhbio acknowledged thathe hadto searchfor a causefor dismissaland came up with theone givento Spence. 486DECISIONSOF NATIONALLABOR RELATIONS BOARDFrom that inauspicious start the case has steadily gonefrom bad to worse.By letter to Spence dated September 21, 1972, theRegional Office refused to issue a complaint on the abovecharge for the following reasons:It appears from the investigation that the positionheld by you and from which you were discharged, wasthat of a supervisor within the meaning of Section 2(3)of the National Labor Relations Act. The Act, withsome exceptions not applicable here, does not affordprotection to individuals serving as supervisors.However, assuming that it could be established, asyou contend, that we would be unable to assist you inthis situation for the following reasons. [sic] If theposition to which you were recalled were nonsuperviso-ry than the evidence tends to establish that the Unionin asking the Company to lay you off and in obtainingyour layoff after you were recalled by the Company,was acting within the bounds of its contractual right asdefined, inArticle6 of the collective-bargainingagreement, since that agreement requires that theCompany recall laid-off employees in order of theirseniority and this provision was not followed by theCompany in your case. The evidence does not tend toestablish that the Union violated the Act in any othermanner encompassed by your charge.8Spence appealed this dismissal to the Board in Washing-ton but on December 13, 1972, also signed an amendedcharge alleging a violation by the Union of "Section8(b)(1)(B)8(2) [sic ]" in that:Sinceon or about July 2, 1972, the above-namedlabor organization by its officers, agents and represent-atives has restrained and coerced Florence NightingaleNursing Home, an employer, in the selection of itsrepresentative for the purposes of collective bargainingor the adjustment of grievances and has caused saidemployer to terminate the employment of Jasimine[sic] Spence in violation of Section 8(a)(3) of the Act .9On February 23, 1973, the Region's dismissal of the8(b)(2) charge was sustained in Washington, but thatdismissaldid not affect the amended 8(b)(1)(B) charge onwhich the Region issued the instant complaint on March30, 1973.It is apparent that the 8(b)(2) and the 8(b)(1)(B) chargesare mutually exclusive in that the first would be applicableonly if Spence were an "employee" whereas the latterwould be applicable only in the event that Spence was atthe timeof her dismissal a "supervisor."Thus the initial point for determination here would seemto be whether, as of the date of her dismissal on August 15,1972,Spence was an employee or a supervisor. The8 In the light of the evidence produced at the hearing,this dismissal ofthe 8(b)(2) charge appears fully justified.9From this verbiage it is clear that the charge was intended to indicate aviolation of Sec 8(b)(i)(B)10The effect of this appeal by Spence, however, can have littleimportance in the decision of the issue because working people are nottrained lawyers with knowledge of the subtleties and distinctions which havenow grownup around this ActRegionalOffice andWashington, acting upon someevidence, obviously found Spence to be a "supervisor"whereas Spence,acting onsomebody's advice, appealedthat ruling thus obviously contending that as of that dateshe considered herself still to be an "employee" withoutsupervisorystatus.ioAt the heanng Spence and Steiner testified that on July2 Steiner announced to the dietary employees that Spencehad been appointedhis "assistant" and had "the power tohireand fire," that on that same date at Spence'srecommendation tray girls Diaz and Poulson were promot-ed to "diet clerks" resulting in a $15-per-week increase insalary received for the first time afterSpence'sdischarge,that Spence was authorized to approve timecards aftermathematically figuring out the hours worked by theemployee involved (which was subject to a second check inthe payroll department), and that Spence was informedthat in the future she would handlegrievancesand giveordersin Steiner's absence.On the surface this testimony would give the appearancethatSpencewas in facta supervisor.But this oraltestimony does not conform with the facts as stated in theaffidavit Spencesignedat her interview at the RegionalOffice on August 18. In this affidavit Spencestated:In my job as assistant to Mr.Steiner, I was not giventhe authority to hire anyone. I was not asked for myrecommendation on hiring anyonein the short time Iheld the position so I do not know if I can recommendhiring anyone. The samegoesfor firing or transferringemployees. I was not told I could do either nor did Ihave the opportunity to recommend either.To the best of my knowledge I could not promote orrecommend promotions.iiThe employees of the kitchenare assignedcertainjobs by Mr.Steiner.As his assistant I would check tomake sure Steiner'sassignmentswere carried out. Iwould tell the girls on the food line who should put thedesserts on the trays and who would put the coff.e onand I would check to makesure it wasdone right oneach tray.i2Icould not and did not discipline any employees asasst. to Steiner. If someonecame in lateSteiner wouldspeak to them. I could and did send an employee homebecause they did not feel well.Ihandled grievances when Steiner was not in. I alsotook over his duties on his days off.13It thus appears that the oral testimony at the hearing andthe facts stated in the affidavit are in substantial conflict.The oral testimony appears to have become rather grosslyexaggerated following thedismissalof the 8(b)(2) chargepossibly in an effort to prove Spence a "supervisor."Then it appears from the testimony of DiRubbio that thealleged "promotion" of Spence to "supervisor" was, in fact,iiComparethis statement with the alleged promotion of Diaz andPoulsonnotedin theoral testimony11This was exactlywhat Spence had done as a dieticiani iThe only "grievance"Spence mentioned in her oral testimony was adisagreement between twotray girls asto who was to put the coffee on thetray andwho was to put the desserts on thetrayThis hardlyclassifies as a"grievance " LOCAL 144,SERVICE EMPLOYEESa device drean-ed up by Steiner, DiRubbio, and theEmployer's attorney by which to avoid and evade both thearbitration and the collective-bargaining agreement withthe Union. It appears that Steiner had ceased speaking todieticiansDaverport and Etienne after their testimony atthe arbitration hearing.All five dieticians, includingSpence, had been in favor of the Union's efforts on theirbehalf at the arbitration whose purpose was to prevent thedismissalof all fivedieticians.However the Union decidedto rely on the testimony of the two most senior dieticians.Davenport and Etienne, at the arbitration so that the otherthree did not tesify. Spence's feelings toward the Union'sarbitration attempt appeared to have changed with theoffer made her by Steiner on July 1.Steiner obviously did not want to retain either Daven-port or Etienne after the arbitration hearing. But he didintend to retain Spence and Pearl Greene, dieticians whohad not testified at the arbitration but who were the thirdand fourth in line of seniority. His plan was to give Spenceand Pearl Greeae the titles of "assistant food servicedirector"and "kitchenmanager," respectively,bothsupposedly supervisory positions, thus apparently remov-ing the two from the unit and from the seniority clausecontained in the collective-bargaining agreement. As ithappened, Steiner had let the assistant director's jobremain vacant since September 1971. The kitchen manag-er's job had been unfilled since May 1972 and remainedthat way atleast untilOctober 1972.Under these circumstances it seems quite clear thatSpence's "promotion" was purely verbal and made, in fact,only for the purpose of avoidance and evasion of thearbitration and the Union's collective-bargaining agree-ment. During the weeks the Employer put Spence "on ice"working at her home, she could under no circumstanceshave exercised any of her alleged supervisory duties. Hertestimony as well as her affidavit prove that neither beforenor after her return to the nursing home from being "onice" did Spence exercise any supervisory functions. Shewas merely teaching the new "diet clerks" how to call thefood line in place of the dismissed dieticians-whenSpence was not calling that line herself as she had donepreviously.This was all unit work. Spence was not asupervisor. I so find.As Spence was still doing unit work even after July 2,1972, she, like all the other employees in the unit, wassubject to the terms and conditions of the collective-bargaining agreement between the Employer and theUnion.14This finding that Spence was not a bona fide supervisorat the time of her discharge in a fact concludes this unfairlabor practice case. As Spence was not a supervisor, itnecessarily follows that the Union could not have beencoercing the Employer in the selection of its agent forcollective bargaining or handling of grievances. Hence theUnion could not have violatedSection 8(b)(1)(B) of theAct.Even if it could be found that Spence was in fact a bonafide supervisor here, it is still highly doubtful that14BirminghamCountry Club,199 NLRB 854.15SeeInternationalBrotherhood of ElectricalWorkers,Local 134,AFL-CIO v. N L R B,487 F2d 1143 (C A D.C.. 1973) Contra:N L R B v.487Respondent violated Section 8(b)(1)(B) for the reason thatits actions here were in no way related to or prompted byany supervisory action taken by Spence 15 of which, ofcourse, there were none in the instant case.In view of the Board's recent preoccupation withdeferring unfair labor practice cases to arbitration in anever increasing number under theCollyer'6theory, thequestion may arise why that procedure was not followedhere. It is clear that the instant unfair labor practice casestemmed from and grew out of the arbitration award ofJune 14, 1972, relating to the dismissal of the fivedieticians.Under these circumstances it might well appearperfectly logical to defer-or refer-this matter to thearbitrator so that he could take care of his own and at thesame time incidently ' help relieve the Board's allegedlyburgeoning caseload. This is especially so as the Board hasapparently taken the position that it is "inconceivable" to itthat an arbitrator would not consider the unfair laborpractice aspects of a case during an arbitration.17However there were several reasons for not followingthat procedure here. When the idea was suggested at thehearing, neither General Counsel nor Respondent's attor-ney expressed any enthusiasm for the idea although onAugust 15 Pagan actively sought to reopen the award. Ofcourse the Employer was not represented there. Then,although Spence had been a sort of"class action"grievantduring the original arbitration, and favored the arbitrationat that time, her position subsequently underwent achange. Hence it was doubtful if either General Counsel,Respondent, or the Employer could, or would, haveadequately presented her present position. Nor, in allprobability, would she have been financially able to appealfrom an adverse award whereas General Counsel can-andhopefully will-appeal this decision. Finally, and mostimportantly, once all the evidence had been presented inthe instant case which could have been presented to thearbitrator, why expend the time and the money on anotherarbitration hearing sometime in the future when it is, orshould be,clear that time is of the essence in handlinglabor problems?Upon the basis of the foregoing findings of fact andupon the entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Local 144, Hotel,Hospital,Nursing Home&AlliedService Employees'Union, Service Employees Internation-alUnion,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.2.CharlesA. Sigety, d/b/a Florence NightingaleNursing Home at all times material herein, has been andnow is an individual engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.Local 144, Hotel,Hospital,Nursing Home & AlliedService Employees'Union,Service Employees Internation-alUnion,AFL-CIO,has not herein committed anyviolation of Section 8(b)(1)(B) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record in this proceeding, andWisconsinElectricPowerCo.486 F 2d 602 (C.A 7, 1973).IB 192 NLRB 83717Gulf States Asphalt Company,200 NLRB No 100 488DECISIONSOF NATIONALLABOR RELATIONS BOARDpursuant to Section10(c) of the Act, I herebyissue theORDER 18following recommended:Iherebyrecommend that this case be dismissedin torn.18 In the event no exceptions are filed asprovided by Sec 102 46 oftheprovided in Sec 102 48 of the Rules and Regulations,be adopted by theRules and Regulations of the NationalLaborRelations Board, the findings.Board and become its findings, conclusions,and order,and all objectionsconclusions,recommendations,and recommendedOrder hereinshall, asthereto shall be deemed waived for all purposes